DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on 30 December 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2015/0373332 A1).

Regarding Claims 1 and 5, Kim discloses a video encoding and decoding apparatus and method, comprising: acquiring block partitioning information [Kim: ¶ [0094]: A decoder may acquire partition information on whether a current coding unit is partitioned]; performing block partitioning using the acquired block partitioning information [Kim: FIG. 1: 105]; and performing encoding and decoding using the partitioned blocks [Kim: FIG. 1: 100].

Regarding Claims 2 and 6, Kim discloses all the limitations of Claims 1 and 5, respectively, and is analyzed as previously discussed with respect to those claims.
Furthermore, Kim discloses wherein the acquiring of the block partitioning information includes: parsing the block partitioning information [Kim: ¶ [0084]: In addition, the decoding apparatus 200 may further include a parsing unit (not shown in the drawing) that parses information related to the encoded images included in a bitstream] determining whether additional block partitioning information is required according to the parsed block partitioning information [Kim: ¶ [0084]], a color format of a current picture [Kim: ¶ [0013]: the method for decoding an image includes inducing a chroma component block corresponding to a luma component block based on chroma format information that indicates a chroma component sampling corresponding to a luma component sampling], partitioning depth information of a current block [Kim: ¶ [0092]: In addition, the coding unit that has the tree structure may be partitioned in a hierarchical manner with depth information.  Each lower unit which is partitioned may have the depth information.  Since the depth information represents the number and/or the degree of a unit being partitioned, the depth information may include information of a size of lower unit], and a size of a block [Kim: ¶ [0092]]; and [Kim: ¶ [0094]].

Regarding Claims 3 and 7, Kim discloses all the limitations of Claims 2 and 6, respectively, and is analyzed as previously discussed with respect to those claims.
Furthermore, Kim discloses wherein the acquiring of the additional block partitioning information includes: determining the color format of the current picture [Kim: ¶ [0102]: the encoder/decoder encodes/decodes a picture by performing sampling among color components according to the chroma format]; comparing a size of a luminance component block and a size of a chrominance component block using information on the color format of the picture [Kim: ¶ [0103]: For example, in case of expressing a picture using one luma component and two chroma components, the information of chroma format may be information representing monochrome, 4:2:0, 4:2:2 and 4:4:4 chroma formats according to the sample arrays of the chroma components that correspond to the sample array of luma component]; acquiring block partitioning information for each of the luminance component block and the chrominance component block when the size of the luminance component block and the size of the chrominance component block are different from each other [Kim: ¶ [0014]: n inducing the chroma component block, if the chroma format information indicates 4:2:2 chroma format and a size of the luma component block is 2Nx2N, the chroma component block is induced to Nx2N size]; and partitioning the luminance component block and the chrominance component block respectively using the block partitioning information acquired for each of the luminance component block and the chrominance component block [Kim: ¶ [0014]].

Regarding Claims 4 and 8, Kim discloses all the limitations of Claims 2 and 6, respectively, and is analyzed as previously discussed with respect to those claims.
Furthermore, Kim discloses wherein the acquiring of the additional block partitioning information includes: determining the color format of the current picture [Kim: ¶ [0102]]; comparing a size of a luminance component block and a size of a chrominance component block using information on the color format of the picture [Kim: ¶ [0106]: That is, in case that a chroma format is 4:4:4, since the sample array of chroma component is identical to the sample array of luma component, a size of coding unit for chroma component is identical to a size of coding unit for luma component.  In this case, the coding unit for chroma and luma components has an identical partition depth (or level) when the coding unit is partitioned into transform units for performing transformation, a size of transform unit for chroma component may be maintained to be identical to a size of transform unit for luma component]; acquiring block partitioning data to be applied in a same manner to the luminance component block and the chrominance component block when the size of the luminance component block and the size of the chrominance component block are the same as each other [Kim: ¶ [0106]]; and partitioning the luminance component block and the chrominance component block in a same manner using the acquired block partitioning information [Kim: FIG. 1; and ¶ [0106]].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R MESSMORE whose telephone number is (571)272-2773.  The examiner can normally be reached on Monday-Friday 9-5 EST/EDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482